Citation Nr: 0818506	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 
 
2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1973.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision of the VA Regional Office (RO) in Waco, 
Texas that denied service connection for a low back disorder 
and bilateral knee disability.  The veteran subsequently 
relocated to within the jurisdiction of the Detroit, Michigan 
RO from which his appeal continues.

The veteran was afforded a videoconference personal hearing 
before a Board Veterans Law Judge in October 2007, much of 
which was shown to be inaudible.  He was rescheduled for a 
videoconference hearing in April 2008 before the undersigned 
Veterans Law Judge sitting at Washington, DC.  The transcript 
is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has a low back disorder that 
is the direct result of injury in service for which service 
connection should be granted.  He also contends that he 
sustained trauma to his knees during active duty and has had 
continuing symptomatology for which service connection is 
also warranted.  

Review of the service medical records reflects that the 
appellant sought treatment in April 1971 for low back pain 
after a reported lifting injury.  He was placed on light duty 
for several months and had continuing follow-up for back 
symptoms diagnosed as chronic lumbosacral strain.  There are 
no post service records showing treatment for low back 
symptoms until reference was made to back pain in a private 
medical report for right hand injury in March 1997.

The service medical records also reflect that the veteran was 
treated for injury to the lower extremities during service.  
He filed a claim for service connection for back and knee 
disorders in November 2001.

The veteran presented testimony on personal hearing in April 
2008 elaborating on the injuries to his back and knees in 
service, and the treatment and duty restrictions he was 
afforded at that time.  He stated that he continued to have 
persistent back and knee symptoms after service.  The 
appellant testified that after service, he received treatment 
for his knees at the VA medical facility at Big Springs, 
Texas, saw a counselor at San Angelo, Texas, and had 
continued to be seen at Iron Mountain VA Medical Center.  He 
related that he had also obtained treatment, including 
surgery, outside of VA for back and knee problems.

The record contains VA outpatient clinic notes dating from 
September 2004 through September 2005 showing that the 
veteran was treated for a number of complaints and disorders, 
including those relating to knee and back symptomatology, at 
the San Angelo, and West Texas VA facilities.  VA outpatient 
treatment records dating through May 12, 2006 from Iron 
Mountain, Michigan are also of record.  The record thus 
indicates that additional relevant evidence in support of the 
veteran's claim may exist or could be obtained from VA 
facilities and should be retrieved. See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The veteran should also be requested to provide authorization 
for release of any outstanding private medical records in 
support of his claim.

The appellant submitted statements from his private 
physicians dated in April and May 2004 that attribute low 
back and bilateral knee pathology to reported injury in 
service.  He was afforded a VA examination in June 2004, and 
another by a nurse practitioner in April 2006 who opined that 
a low back disability, diagnosed as degenerative disc disease 
with a history of lumbar strain, was not related to service.  
No opinion was provided as to whether or not bilateral knee 
disability was related to service.  

On personal hearing in April, 2008, the veteran and his 
representative requested a current examination by a medical 
doctor, including magnetic resonance imaging (MRI) to isolate 
the etiology of low back pain, and to determine if it is 
related to service.  The Board concurs that a current VA 
orthopedist examination with a medical opinion is indicated, 
especially in view of conflicting medical opinions, and one 
will be requested.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination if warranted, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion by a specialist 
when necessary, which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all of the veteran's 
treatment records dating from 1973 
to 2004 should be retrieved from 
the Big Springs and San Angelo, 
Texas and West Texas VA system, 
and associated with the record.  
Records dating from May 13, 2006 
to the present should also be 
requested from the Iron Mountain 
VA facility and incorporated into 
the record.  

2.  The veteran should also be 
asked to provide the names, 
addresses, and approximate dates 
of treatment for all health care 
providers, VA and private, who 
have treated him for back and knee 
disability since service.  After 
securing the necessary 
authorizations, the RO should 
request copies of all identified 
records and associate them with 
the claims file, if not already of 
record. 

3. The appellant should be 
scheduled for special examination 
by a VA orthopedist who has not 
seen or treated him previously, to 
examine the low back and knees.  
All indicated tests and studies 
should be performed, and all 
clinical findings should be 
reported in detail and correlated 
to specific diagnoses.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  The examiner 
should indicate whether or not the 
claims folder was reviewed.  A 
comprehensive clinical history 
should be obtained.

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiner should provide an 
opinion, with complete rationale, 
as to whether it is at least as 
likely as not (50 percent 
probability or better) that the 
veteran now has any disabilities 
of the low back and knees that are 
related to injury in service, or 
if any disability found is more 
likely of post service onset or 
attributable to other causes.  If 
so, please specify.  The opinion 
should be set forth in detail. 

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the claims file.

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

